EXHIBIT 10.2
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 7th day
of April 2008 (the “Effective Date”), by and between Continental Casualty
Company, an Illinois insurance company (the “Company”), and Larry A. Haefner
(“Executive”);
WITNESSETH:
          WHEREAS, the Company wishes to employ Executive as Executive Vice
President and Chief Actuary of the Company with senior management level
responsibility in the capacity of Chief Actuary for the principal business units
and subsidiaries of the Company, being hereinafter referred to as the “CNA
insurance companies,” and Executive wishes to accept and agree to such
employment under the terms and conditions set forth hereinbelow.
          NOW, THEREFORE, in consideration of the foregoing premises and the
promises and covenants herein, the parties hereto agree as follows:
          1. Employment Term. The Company and Executive agree that the Company
shall employ Executive to perform the duties of an Executive Vice President and
Chief Actuary of the CNA insurance companies for the period commencing on
Effective Date and ending on April 30, 2011, or such earlier date as of which
Executive’s employment is terminated in accordance with Section 6 hereof (said
period the “Term”). The covenants set forth in Sections 7, 8, 9, 10, 11, 12, 13,
and 14 shall survive the employment term of this Agreement.
          2. Duties of Executive.
          (a) Executive shall perform the duties and responsibilities of an
Executive Vice President and Chief Actuary [or successor title] of the CNA
insurance companies as defined and directed by the Company’s Chief Executive
Officer (hereinafter “CEO”). Executive shall report to the CEO. Executive may be
elected to and shall serve as a member of the Board of Directors of one or more
of the CNA insurance companies, and if so elected Executive agrees to serve on
such boards in such capacity without additional compensation. Executive further
agrees to resign any such position(s) on such Boards upon the termination of his
employment with the Company for any reason; provided, however, that nothing in
this Agreement shall require that any CNA

 



--------------------------------------------------------------------------------



 



insurance companies elect Executive to its board of directors. Executive may
also be elected as an executive officer of CNA Financial Corporation (“CNAF”), a
publicly-traded company that is the indirect parent of the Company, and if so
elected Executive agrees to serve in such capacity for the term of this
Agreement or any portion thereof without additional compensation; provided,
however, that nothing in this Agreement shall require that CNAF elect or
maintain Executive in any such position.
          (b) Executive shall diligently and to the best of his abilities
assume, perform, and discharge the duties and responsibilities of Executive Vice
President and Chief Actuary , as well as such other specific duties and
responsibilities as the CEO shall assign or designate to Executive from time to
time not inconsistent with Executive’s status. Executive shall devote
substantially all of his working time to the performance of his duties as set
forth herein and shall not, without the prior written consent of the CEO, accept
other employment or render or perform other services, nor shall he have any
direct or indirect ownership interest in any other business which is in
competition with the business of the Company, the CNA insurance companies or
CNAF, other than in the form of publicly-traded securities constituting less
than five percent (5%) of the outstanding securities of a corporation
(determined by vote or value) or limited partnership interests constituting less
than five percent (5%) of the value of any such partnership. The foregoing shall
not preclude Executive from engaging in charitable, professional, and personal
investment activities, provided that, in the judgment of the CEO, such
activities do not materially interfere with the performance of his duties and
responsibilities hereunder.
          3. Compensation.
          (a) During the Term, the Company shall pay to Executive for the period
he is employed by the Company hereunder, an annual base salary of $500,000.00
(the “Base Compensation”). The Base Compensation shall be payable not less
frequently than in monthly increments. At the discretion of the CEO and/or the
Compensation Committee (the “Committee”) of CNAF’s Board of Directors, such
salary rate may be increased annually during the term of the Agreement,
beginning in 2009, based on market considerations, responsibilities and
performance. In no event shall Executive’s Base Compensation be reduced to an
amount that is less than the amount specified in this Section 3 (a) without
Executive’s written consent, or to an amount that

2



--------------------------------------------------------------------------------



 



is less than the amount of Base Compensation that he was previously receiving
under this Agreement without Executive’s written consent.
          (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”). Subject to the approval of the Committee, the Executive’s
target Bonus opportunity thereunder shall not be less than the rate of
one-hundred percent (100%) of his Base Compensation for each twelve month bonus
period. In no event shall the target Bonus opportunity be reduced without the
Executive’s written consent. The amount of the Bonus shall be based on the
assessment by the CEO and/or the Committee of Executive’s performance, and shall
be determined and payable in accordance with the terms of the Plan as set forth
in the Plan documents; however, if Executive is a proxy-named officer, the
amount of the Bonus shall be based on the Committee’s assessment in its sole
discretion of Executive’s performance and the net operating income goals (or
other applicable measures ) set annually by the Committee, and shall be
determined and payable in accordance with the terms of the Plan, as set forth in
the Plan documents. The Committee shall also have unlimited negative discretion
under the Plan and this Agreement to decrease the amount of Executive’s Bonus
for any year.
          (c) Subject to the approval of the Committee, Executive shall be
eligible to receive a long-term Incentive cash award, in accordance with the
terms of the Plan, as may be in effect during the Term or such other long term
incentive plan as the Company may from time to time adopt for its senior
officers. The Executive’s target long-term incentive cash award shall be twenty
percent (20%) of his Base Compensation during any applicable three year
performance period as determined by the Company and/or the Committee, beginning
with the 2008 performance year and prorated for time of participation for that
2008 performance year; that is, (a) effective for the 2008 performance year of
the 2006-2008 cycle, (b) effective for the 2008 and 2009 performance years of
the 2007-2009 cycle and (c) effective for all covered years in each subsequent
performance cycle. In no event shall the target award be reduced without the
Executive’s written consent. Actual payout of the long-term incentive cash award
may range from 0% to 200% of target, based on the Company’s overall business
results and performance as determined by the Committee in its sole discretion.
          (d) Subject to the approval of the Committee, Executive shall be
awarded a minimum grant of 10,000 stock appreciation rights paid in stock
(“SARs”) of CNA Financial Corporation

3



--------------------------------------------------------------------------------



 



(“CNAF”) common stock or equivalent stock options annually, beginning with the
2009 performance year (awarded in February of 2009), during the term of
Executive’s employment under this Agreement. Such annual grant may be increased
at the recommendation of the CEO and upon approval of the Committee, subject to
share availability. Executive’s rights with respect to shares awarded hereunder
shall be subject to the terms of the Plan, share availability and approval by
the Committee.
          (e) Executive shall be awarded a Signing Bonus (the “Signing Bonus”)
in the amount of $400,000, less applicable withholding taxes, payable within
first 45 days of the Effective Date. Executive shall also be awarded a special
grant of 15,000 SARs of CNAF common stock on the later to occur of the first day
of employment or the first date when both Executive and the Company have signed
this Agreement, subject to Committee approval, and pursuant to the terms and
conditions set forth in the attached Addendum (the “Addendum”), which is
incorporated by reference into this Agreement. The Signing Bonus shall be
subject to the terms and provisions of that certain New Hire Bonus Payback
Agreement (“Payback Agreement”) of even date herewith between Executive and the
Company.
          (f) For avoidance of doubt respecting awards to Executive under
Section 3 (b), 3 (c), 3 (d), 3 (e) and 3 (f) hereof, the Committee shall retain
such discretion as may be provided under the Plan to satisfy Section 162(m) of
the Internal Revenue Code of 1986 (“Code”) or any successor provision. The
Company will defer until the first tax year in which it reasonably anticipates,
or should reasonably anticipate, that deductibility is not limited by said
Section 162(m) the payment of all compensation to which Executive is entitled
under this Agreement which the Company reasonably anticipates would be
non-deductible under said Section 162(m) or any successor provision with respect
to deductibility of executive compensation if paid in the tax year in which it
would otherwise be payable. Subject to Section 162(m) of the Code and any other
applicable laws or regulations as interpreted by the Company, deferred
compensation may be credited to the Executive’s SES-CAP account and, if so
credited, shall be subject to the terms thereof and of the Company’s SES-CAP
Plan.
          (g) Executive’s pensionable earnings under the Savings & Capital
Accumulation Plan (“S-CAP”) and the CNA Supplemental Savings & Capital
Accumulation Plan (“SES-CAP”) will be calculated and payable as specified in the
respective plan documents, as amended from time to time, and also subject to the
requirements of any other applicable laws or regulations as

4



--------------------------------------------------------------------------------



 



interpreted by the Company. Any deferral elections available to Executive with
respect to such pensionable earnings shall be made prior to the beginning of the
year in which any amounts subject to such elections are earned.
          (h) All payments due under this Agreement shall be subject to
withholding as required by law.
          4. Other Benefits. Executive shall be entitled to continue to
participate in the various benefit plans, programs or arrangements established
and maintained by the Company from time to time and applicable to senior
executives of the Company such as, but not by way of limitation, medical
benefits, dental benefits, life insurance, long-term disability insurance, both
qualified and supplemental defined contribution plans, and to receive all fringe
benefits made available to senior executives of the Company, including
relocation assistance, club membership, and tax return preparation. Executive’s
entitlement to participate in any such plan, program or arrangement shall in
each case be subject to the terms and conditions of the Company’s policies with
regard to such plans, programs or arrangements, as adjusted by the Company from
time to time in its sole discretion. Executive shall not be eligible for paid
time off (“PTO”) under the Company’s PTO policy. In the event of termination of
employment, Executive’s available severance benefits shall be determined solely
in accordance with Section 6 hereof.
          5. Expense Reimbursement. Executive shall continue to be entitled to
reimbursement by the Company for all reasonable and customary travel and other
business expenses incurred by Executive in carrying out his duties under this
Agreement, in accordance with the general travel and business reimbursement
policies adopted by the Company as adjusted from time to time. Executive shall
report all such expenditures not less frequently than monthly accompanied by
adequate records and such other documentary evidence as required by the Company
or by Federal or state tax statutes or regulations governing the substantiation
of such expenditures.
          6. Termination of Employment. If Executive’s employment with the
Company shall terminate during the term of this Agreement, the following
conditions set forth herein shall apply with respect to the Executive’s
compensation and benefits hereunder. Either party may terminate Executive’s
employment with the Company during the term of this Agreement by written notice
to the other party, effective as of the date specified in such notice and
Executive’s employment shall automatically terminate in the event of Executive’s
death. Upon termination of

5



--------------------------------------------------------------------------------



 



Executive’s employment during or at the end of the term of this Agreement, the
rights of the parties under this Agreement shall be determined pursuant to this
Section 6. All payments to be made hereunder shall be made either to Executive
or to his personal representatives, heirs or beneficiaries, as the case may be.
In the event of Executive’s termination during the term of this Agreement,
unless otherwise specified in this Agreement Executive’s rights, if any, under
any of the Company’s defined contribution, incentive or other benefit plans of
any nature shall be governed by the respective terms of such plans.
          6.1 Death and Disability. In the event of the death of Executive or,
at the Company’s election, in the event of his Permanent Disability (as defined
below) during the term of this Agreement, provided it has not already
terminated, Executive’s employment shall terminate; provided, however, that:
          (a) The Company shall pay to Executive or his personal
representatives, heirs or beneficiaries as the case may be, an amount equal to
his: (i) unpaid Base Compensation and current year’s target Bonus prorated to
the date of termination; (ii) any previous year’s unpaid Bonus based upon actual
or discretionary payouts, if any; and (iii) unpaid cash entitlements, if any,
earned by Executive or payable to his beneficiaries as of the date of
termination which, pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash awards or other awards under the Incentive
Compensation Plan), accrued prior to the date of termination.
          (b) For purposes of this Agreement, the term “Permanent Disability”
means a physical or mental condition of Executive which, as determined by the
CEO based on and consistent with available medical information, is expected to
continue beyond 26 weeks and which renders Executive incapable of performing any
substantial portion of the services contemplated hereunder, with reasonable
accommodation compatible with the fulfillment of his duties as described in
Section 2 hereinabove.
          6.2 Termination for Cause by the Company. In the event that Executive
shall engage in any conduct which the CEO in his sole discretion shall determine
to be “Cause,” as defined herein, he shall be subject to termination forthwith.
For purposes of this Agreement, Cause shall mean engaging in or committing:
(i) any act which would constitute a felony or other act

6



--------------------------------------------------------------------------------



 



involving fraud, dishonesty, moral turpitude, unlawful conduct or breach of
fiduciary duty; (ii) a substantial breach of any provision of this Agreement;
(iii) willful or reckless material misconduct in the performance of the
Executive’s duties; or (iv) the habitual neglect of duties; provided however,
that, for purposes of clauses (iii) and (iv), Cause shall not include any one or
more of the following: bad judgment, negligence or any act or omission believed
by the Executive in good faith to have been in or not opposed to the interest of
the Company (without any intent by the Executive to gain, directly or
indirectly, a profit to which he was not legally entitled). If the Executive
agrees to resign from his employment with the Company in lieu of being
terminated for Cause, he may be deemed to have been terminated for Cause for
purposes of this Agreement.
          Upon terminating the Executive for Cause, other than paying the
Executive within 30 days of such termination his: (i) unpaid Base Compensation
prorated to the date of termination and (ii) unpaid cash entitlements, if any,
earned and accrued pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash awards or other awards under the Incentive
Compensation Plan) prior to the date of the date of termination, the Company
shall have no further obligations whatsoever to Executive under this Agreement.
In the event of termination for Cause, Executive agrees to continue to be bound
by the covenants set forth herein at Sections 7 through 14 subsequent to the
date of such termination, for such periods of time as provided for in said
Sections respectively.
          6.3 Termination by the Company Without Cause/ Termination by Executive
for Good Reason. In the event Executive’s employment is terminated by the
Company “Without Cause” (as that term is defined hereinbelow), or in the event
Executive terminates his employment for “Good Reason” (as that term is defined
hereinbelow):
          (a) The Company shall pay to Executive severance consisting of an
amount equal to the 12 months of the Executive’s Base Compensation and one
(1) times Executive’s target Bonus, or the aggregate amount of unpaid Base
Compensation due to Executive under this Agreement, whichever is greater, in
effect at the time of termination. The severance shall be paid not less
frequently than in equal monthly installments following such termination. The
Company shall also pay the Executive (i) unpaid Base Compensation, prorated to
the date of termination; (ii) current year’s Bonus, prorated to the date of
termination, and payable following the end of the performance year based upon
the Committee’s assessment of Executive’s performance; (ii) any

7



--------------------------------------------------------------------------------



 



previous year’s unpaid Bonus based upon actual or discretionary payouts, if any;
and (iii) within 30 days of his termination, unpaid cash entitlements, if any,
earned and accrued pursuant to the terms of any applicable Company plan or
program prior to the date of the date of termination (which unpaid cash
entitlements under this Section 6.3 (a) (ii) shall not include any unpaid Bonus
or any unpaid long-term incentive cash awards or other awards under the Plan).
Executive agrees to be bound by the covenants set forth herein prior to, as of
and subsequent to the termination date. In addition, Executive shall continue to
participate, at the active employee rates, in such health benefits plans in
which he is enrolled throughout the term of the payments set forth in this
Section 6.3 (a), up to a maximum of 12 months, with said period of participation
to run concurrently with any period of COBRA coverage to which Executive may be
entitled. To the extent such health benefit coverage extends beyond the
aforesaid period of COBRA coverage, the difference between the premium paid by
Executive for participation in such health benefit plans and the premium that
would be payable by an employee receiving COBRA coverage shall constitute
taxable income to Executive, and deferred compensation, subject to Section 409A
of the Code, and Executive shall not receive any payment or other benefit in
lieu of such coverage. Other than as set forth in this Section 6.3 (a), the
Company shall have no further obligations to Executive under this Agreement in
the event of a termination of Executive’s employment by the Company Without
Cause or any termination of Executive’s employment by Executive.
          (b) “Good Reason” as set forth herein is defined as a reduction in the
rate of Executive’s Base Compensation, annual incentive opportunity or long-term
incentive cash target compensation, a required relocation of his personal
residence to another geographical area outside of the geographical area where
the Company’s home office is located without Executive’s consent, a change in
Executive’s direct reporting relationship to the CEO or other involuntary loss
of position as described herein (other than as a result of a termination by the
Company for Cause) or a substantial diminution in Executive’s duties and
responsibilities without Executive’s consent.
          (c) “Without Cause” as set forth herein is defined as a termination of
the Executive’s employment by the Company for any reason not described in
subsections 6.1 and 6.2.
          In the event of any termination of employment as described in this
Section 6.3, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7

8



--------------------------------------------------------------------------------



 



through 14 subsequent to the date of such termination for such periods of time
as provided for in said Sections respectively. Any term or provision herein to
the contrary notwithstanding, the timing and other conditions of any severance
or other payments to be made under this Agreement shall be subject to the
requirements of all applicable laws and regulations, whether or not they are in
existence or in effect when this Agreement is executed by the parties hereto.
          6.4 Voluntary Resignation by Executive. In the event that Executive’s
employment is voluntarily terminated by Executive other than pursuant to
subsection 6.3 or as a direct result of his death or Permanent Disability (as
described in subsection 6.1), the Company shall have no further obligations to
Executive under this Agreement other than paying the Executive within 30 days of
such termination his: (i) unpaid Base Compensation prorated to the date of
termination and (ii) unpaid cash entitlements, if any, earned and accrued
pursuant to the terms of any applicable Company plan or program (which unpaid
cash entitlements shall not include any unpaid Bonus or any unpaid long-term
incentive cash awards or other awards under the Plan) prior to the date of
termination. In the event of termination of employment as described in this
Section 6.4, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7 through 14 subsequent to the date of such termination for
such periods of time as provided for in said Sections respectively.
          6.5 Expiration of Agreement. Following April 30, 2011, if the Company
and Executive have not mutually agreed to the terms of, and entered into a new
agreement, Executive’s employment shall be one of employment at will, which may
be terminated by either the Company or the Executive at any time. Such continued
employment after April 30, 2011 shall be subject to the Company’s normal
policies and procedures in effect during said period of continued employment.
          6.6 Other Benefits. In the event that Executive’s employment is
terminated pursuant to Sections 6.1, 6.2 or 6.4 (a), Executive’s coverage under
the Company’s short-term disability plan shall end on the date of termination of
employment; (b) Executive’s coverage under the Company’s long-term disability
plan shall end on the last day of the month in which termination of employment
occurs; and (c) Executive’s coverage under the Company’s non-contributory and
contributory life, dependent life and accidental death and dismemberment plans
shall end on the last day of the month in which termination occurs. In the event
that Executive’s employment is terminated pursuant to Section 6.3, the foregoing
provisions of this Section 6.6 shall also apply,

9



--------------------------------------------------------------------------------



 



except that in such event Executive’s coverage under the Company’s contributory
life, dependent life and contributory accidental death and dismemberment plans
shall continue through the end of any applicable severance period upon payment
of the applicable premium.
          6.7 Release. Executive acknowledges that the severance benefits set
forth in Section 6 hereof provides significant additional benefits as compared
to those available to the Company’s employees in general. As a condition
precedent to receiving any payments or other benefits pursuant to Section 6 of
this Agreement, Executive agrees to sign a full and complete release acceptable
to the Company releasing the Company, its subsidiaries and affiliates and their
directors, officers and employees of any and all claims, both known and unknown
as of the date of Executive’s termination of employment with the Company. In the
absence of Executive’s executing such a release in a form satisfactory to the
Company, the Company shall have no obligation to Executive to make any payments
or provide any other benefits as provided in said Section 6 or otherwise upon
termination of Executive’s employment by the Company.
          6.8 Involuntary Termination Rule. Any term or provision of this
Section 6 or elsewhere in the Agreement to the contrary, the following
provisions shall apply to any payments to be made to Executive pursuant to
Section 6.1 on termination by reason of Permanent Disability, Section 6.3 or
Section 6.5(a) (collectively the “Payments”):
          (a) Each Payment to be made on a separate date shall be treated as a
separate Payment for purposes of §409A of the Code.
          (b) The aggregate amount of all Payments, if any, payable after
March 15 of the year following the year that includes the date of such
involuntary termination (the “Termination Date”) but before the date that is six
months after the Termination Date (increased by any other amounts of taxable
compensation paid to the Executive during such period that would not have been
paid but for such termination) shall not exceed two times the lesser of
(i) Executive’s Base Compensation on the last day of the year immediately prior
to the year that includes the Termination Date or (ii) the limit in effect under
§401(a)(17) of the Code during the year that includes the Termination Date, as
determined by the Company.
          (c) To the extent the Payments payable during the period described in
subparagraph (b) above would otherwise exceed the limit of subparagraph (b),
such Payments shall be reduced to the extent necessary to satisfy the
requirement of subparagraph (b) as determined by the

10



--------------------------------------------------------------------------------



 



Company, and the amount by which the Payments are reduced will be paid to
Executive in a lump sum, without interest, on the first business day that is six
months after the Termination Date as determined by the Company. However, if
Executive dies during such period, the limits of subparagraph (b) shall not
apply to Payments to the Executive’s beneficiaries or estate.
          7. Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is “confidential information” (as that term
is defined hereinbelow) and learned during the course of or as a result of his
employment which relates to: (a) the Company and/or any other business or entity
in which the Company during the course of the Executive’s employment has
directly or indirectly held a greater than a 10% equity interest, whether voting
or non-voting; and (b) the Company’s customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the Company. Upon the termination
of his employment Executive shall return all confidential information and any
copies thereof to the Company, whether it exists in written, electronic,
computerized or other form.
          8. “Confidential Information” Defined. For purposes of this Agreement,
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business
operations, performance and other information of the Company or other affiliated
entities as described in Section 7 above. Such information may without
limitation include information relating to data, finances, marketing, pricing,
profit margins, underwriting, claims, loss control, marketing and business
plans, renewals, software, processing, vendors, administrators, customers or
prospective customers, products, brokers, agents and employees.
          9. Competition. Executive hereby agrees that, while he is employed by
the Company, and for a period of 6 months following the date of his termination
of employment with the Company for any reason, he will not, directly or
indirectly, without the prior written approval of the CEO, enter into any
business relationship (either as principal, agent, board member, officer,
consultant, stockholder, employee or in any other capacity) with any business or
other entity that at any relevant time is engaged in the business of insurance
in direct or indirect competition

11



--------------------------------------------------------------------------------



 



with the Company or any of its affiliates (a “Competitor”); provided, however,
that such prohibited activity shall not include the ownership of less than 5% of
the outstanding securities of any publicly-traded corporation (determined by
vote or value) regardless of the business of such corporation. Upon the written
request of Executive, the CEO will determine whether a business or other entity
constitutes a “Competitor” for purposes of this Section 9; provided that the CEO
may require Executive to provide such information as the CEO determines to be
necessary to make such determination, and further provided that the current and
continuing effectiveness of such determination may be conditioned on the
accuracy of such information, and on such other factors as the CEO may
determine.
          10. Solicitation. Executive agrees that while he is employed by the
Company, and for a period of 24 months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any person who is then, or who during the preceding one year was,
an employee of the Company or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof.
          11. Non-interference. Executive agrees that while he is employed by
the Company, and for a period of 24 months following his termination of
employment with the Company for any reason, he will not disturb or attempt to
disturb any business relationship or agreement between either the Company or any
subsidiary or affiliate of the Company or any successor or purchaser of any
portion thereof, and any other person or entity.
          12. Assistance with Claims. Executive agrees that, while he is
employed by the Company, and for a reasonable period (not less than 60 months
from the date of termination) thereafter, he will be available, on a reasonable
basis, to assist the Company and its subsidiaries and affiliates in the
prosecution or defense of any claims, suits, litigation, arbitrations,
investigations, or other proceedings, whether pending or threatened (“Claims”)
that may be made or threatened by or against the Company or any of its
subsidiaries or affiliates. Executive agrees, unless precluded by law, to
promptly inform the Company if he is requested (i) to testify or otherwise
become involved in connection with any Claim against the Company or any
subsidiary or affiliate or (ii) to assist or participate in any investigation
(whether

12



--------------------------------------------------------------------------------



 



governmental or private) of the Company or any subsidiary or affiliate or any of
their actions, whether or not a lawsuit has been filed against the Company or
any of its subsidiaries or affiliates relating thereto. The Company agrees to
provide reasonable compensation, including reasonable attorney’s fees, to
Executive for such assistance provided during such period. Nothing in this
Section 12 is intended or shall be construed to prevent Executive from
cooperating fully with any governmental investigation or review as required by
applicable law or regulation.
          13. Return of Materials. Executive shall, at any time upon the request
of the Company, and in any event upon the termination of his employment with the
Company for any reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of any property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company, regardless of whether such
materials constitute proprietary information, provided that Executive shall be
under no obligation to return written materials acquired from third parties
which are generally available to the public. Executive acknowledges that all
such materials are, and will remain, the exclusive property of the Company.
          14. Scope of Covenants.
          (a) The Executive acknowledges that: (a) as a senior executive of the
Company he has and will have access to confidential information concerning not
only the business segments for which he may have been responsible (a
non-exhaustive summary of which appears in the Company’s reports on Forms 10-K
and 10-Q filed with the Securities and Exchange Commission), but the entire
range of businesses in which the Company was engaged; (b) that the businesses
segments for which he may have been responsible and the Company’s businesses are
conducted nation-wide; and (c) that the Company’s confidential information, if
disclosed or utilized without its authorization would irreparably harm the
Company in: (i) obtaining renewals of existing customers; (ii) selling new
business; (iii) maintaining and establishing existing and new relationships with
employees, agents, brokers, vendors; and (iv) other ways arising out of the
conduct of the businesses in which the Company and its affiliates are engaged.

13



--------------------------------------------------------------------------------



 



          (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary that: (a) the scope of this Agreement be
national and international; (b) its breadth include the entire insurance
industry; and (c) the duration of the restrictions upon the Executive be as
indicated therein.
          (c) The Executive acknowledges that the Company’s customer, employee
and business relationships are long-standing, near permanent and therefore are
of critical value to the Company. The Executive agrees that neither any of the
provisions in this Agreement nor any enforcement of it by the Company alters or
will alter his ability to earn a livelihood for himself and his family, and
further that both said provisions and said enforcement are reasonably necessary
to protect the Company’s legitimate business and property interests and
relationships, especially those which he was responsible for developing or
maintaining. The Executive agrees that his actual or threatened breach of the
covenants set forth in Sections 7 through 13 above would cause the Company
irreparable harm and that the Company would be entitled to an injunction, in
addition to whatever other remedies may be available, to restrain such actual or
threatened breach. The Executive agrees that if bond is required in order for
the Company to obtain such relief, such bond need only be in a nominal amount
and that he shall reimburse the Company for all costs of any such suit,
including the Company’s reasonable attorneys’ fees. The Executive consents to
the filing of any such suit against him in any of the state or federal courts
located in Illinois or any state in which Executive resides. He further agrees
that in the event of such suit or any other action arising out of or relating to
this Agreement, the parties shall be bound by and the court shall apply the
internal laws of the State of Illinois, irrespective of rules regarding choice
of law or conflicts of laws.
          (d) If he has not already done so, Executive agrees to be bound by and
to execute the Company’s Confidentiality, Computer Responsibility and
Professional Certification Agreement, a copy of which is attached hereto and
incorporated by reference herein.
          (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include all subsidiaries and affiliates of the Company and CNAF, as well as the
Company.

14



--------------------------------------------------------------------------------



 



          15. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.
          16. Revision. The parties hereto expressly agree that in the event
that any of the provisions, covenants, warranties or agreements in this
Agreement are held to be in any respect an unreasonable restriction upon
Executive or are otherwise invalid, for whatsoever cause, then the court or
arbitrator so holding is hereby authorized to (a) reduce the territory to which
said covenant, warranty or agreement pertains, the period of time in which said
covenant, warranty or agreement operates or the scope of activity to which said
covenant, warranty or agreement pertains or (b) effect any other change to the
extent necessary to render any of the restrictions contained in this Agreement
enforceable.
          17. Severability. Each of the terms and provisions of this Agreement
is to be deemed severable in whole or in part and, if any term or provision of
the application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.
          18. Binding Agreement; Assignment. This Agreement shall be binding
upon the parties hereto and their respective heirs, successors, personal
representatives and assigns. The Company shall have the right to assign this
Agreement to any successor in interest to the business, or any majority part
thereof, of the Company or any joint venture or partnership to which the Company
is a joint venturer or general partner which conducts substantially all of the
Company’s business. Executive shall not assign any of his obligations or duties
hereunder, and any such attempted assignment shall be null and void.
          19. Controlling Law; Jurisdiction. This Agreement shall be governed
by, interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
          20. Entire Agreement. Except for the Payback Agreement or as otherwise
expressly set forth herein, this Agreement contains the entire agreement of the
parties with regard to the

15



--------------------------------------------------------------------------------



 



subject matter hereof, supersedes all prior agreements and understandings,
written or oral, and may only be amended by an agreement in writing signed by
the parties hereto.
          21. Additional Documents. Each party hereto shall, from time to time,
upon request of the other party, execute any additional documents which shall
reasonably be required to effectuate the intent and purposes of this Agreement.
          22. Incorporation. The introductory recitals hereof are incorporated
in this Agreement and are binding upon the parties hereto.
          23. Failure to Enforce. The failure to enforce any of the provisions
of this Agreement shall not be construed as a waiver of such provisions.
Further, any express waiver by either party with respect to any breach of any
provision hereunder by the other party shall not constitute a waiver of such
party’s right to thereafter fully enforce each and every provision of this
Agreement.
          24. Survival. Except as otherwise expressly provided herein, the
obligations set forth in this Agreement shall survive the termination, for any
reason whatsoever, of Executive’s employment with the Company, including without
limitation Sections 7 through 13 of this Agreement.
          25. Headings. All numbers and headings contained herein are for
reference only and are not intended to qualify, limit or otherwise affect the
meaning or interpretation of any provision contained herein.
          26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
          (a) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

16



--------------------------------------------------------------------------------



 



          (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
          (c) in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
If to the Company:
CONTINENTAL CASUALTY COMPANY
333 S. Wabash
Chicago, IL 60604
Attn: Corporate Secretary
If to Executive:
Larry A. Haefner
90 Grandview Drive
Glastonbury, CT 06033
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 26.
          27. Gender. The masculine, feminine or neuter pronouns used herein
shall be interpreted without regard to gender, and the use of the singular or
plural shall be deemed to include the other whenever the context so requires.
          28. Arbitration of All Disputes. Except as otherwise provided
hereinbelow, any controversy or claim arising out of or relating to this
Agreement (or the breach thereof) shall be

17



--------------------------------------------------------------------------------



 



settled by final, binding and non-appealable arbitration in Chicago, Illinois by
three arbitrators. Except as otherwise expressly provided in this Section 28,
the arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (the “Association”) then in effect. One of the
arbitrators shall be appointed by the Company, one shall be appointed by
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within 30 days of the
appointment of the second arbitrator, then the third arbitrator shall be
appointed by the Association. This Section 28 shall not be applicable with
respect to any subject matter or controversy or relating to the provisions of
Sections 7 through 14 of this Agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.
CONTINENTAL CASUALTY COMPANY

         
By:
  /s/ Thomas Pontarelli
 
Thomas Pontarelli    
 
       
Title:
  Executive Vice President & Chief Administration Officer    
 
        /s/ Larry A. Haefner           Larry A. Haefner    

18



--------------------------------------------------------------------------------



 



ADDENDUM TO
EMPLOYMENT AGREEMENT
GRANT OF STOCK APPRECIATION RIGHTS PAID IN STOCK
          THIS ADDENDUM to EMPLOYMENT AGREEMENT (the “Addendum”) is made as of
even date with Employment Agreement to which it is attached and into which it is
incorporated (the “Agreement”), by and between Continental Casualty Company, an
Illinois insurance company (the “Company”), and Larry A. Haefner (the
“Executive”);
WITNESSETH:
          WHEREAS, the Company and the Executive wish to enter into a written
agreement setting forth the terms and conditions for the granting of certain
stock appreciation rights paid in stock as set forth below;
          NOW, THEREFORE, in consideration of the foregoing premises in the
Agreement and in this Addendum, the parties hereto agree as follows:
     1. Stock Appreciation Rights Paid in Stock. Upon execution of the Agreement
and this Addendum by both parties and in the event of approval by the
Compensation Committee (the “Committee”) of CNA Financial Corporation’s (“CNAF”)
Board of Directors as provided herein, the Executive shall be granted 15,000
stock appreciation rights paid in stock (the “SARs”) of CNAF’s common stock. For
purposes of considering such approval, the Company shall take up such
consideration at the next scheduled meeting of said Committee. For purposes of
this Agreement and Addendum and subject to Committee approval, the grant date
shall be the later of the Executive’s first day of employment or the first date
when both Executive and the Company have signed the Agreement (the “Grant
Date”). The Executive’s right to the SARs pursuant to this provision shall
accrue as described in the vesting period provision set forth at Section 3 below
(the “Vesting Period”). The Executive may exercise such SARs at any time prior
to the tenth anniversary of the date of execution of the Agreement. The
Executive’s exercise of all SARs shall be performed in accordance with the terms
of the CNA Financial

19



--------------------------------------------------------------------------------



 



Corporation 2000 Incentive Compensation Plan (the “Plan”). Executive’s rights
with respect to all SARs that are the subject of this provision shall be
governed by the terms of the Plan.
     2. Vesting Period. With respect to all SARs which are the subject of the
rights described in the provisions set forth above, the Vesting Period shall
begin on the Grant Date. The Vesting Period with respect to each installment
shown on the schedule shall end on the Vesting Date applicable to such
installment, so long as you are employed by Continental Casualty Company or an
affiliate on such a date:

          VESTING DATE APPLICABLE TO INSTALLMENT   INSTALLMENT
One quarter of total SARs determined as indicated in paragraph 1.
  One year from the Date of Grant
 
   
One quarter of total SARs determined as indicated in paragraph 1.
  Two years from the Date of Grant
 
   
One quarter of total SARs determined as indicated in paragraph 1.
  Three years from the Date of Grant
 
   
One quarter of total SARs determined as indicated in paragraph 1.
  Four years from the Date of Grant

          All SARs shall be subject to any restrictions imposed by the
Securities Act of 1933 or the Securities Exchange Act of 1934, as amended or the
rules thereto.
     3. Effective Date. Any term or provision contained in this Addendum to the
contrary herein notwithstanding, the terms and provisions of this Addendum and
all rights granted herein shall be subject to the provisions of the Plan and to
the prior review and approval of the Committee.
     4. Application of IRC Section 162(m). In the event the Executive is or
becomes a proxy-named executive or the Company in relation to the Executive is
otherwise subject to the provisions of Section 162(m) of the Internal Revenue
Code, the Company may defer the payment of all compensation to which Executive
is entitled pursuant to this Addendum or the Agreement or otherwise take all
measures, the Company reasonably deems necessary or advisable to comply with
said Section 162(m) of the Internal Revenue Code or any successor

20



--------------------------------------------------------------------------------



 



provision with respect to deductibility of executive compensation. All deferred
compensation will be credited to the Executive’s SES-CAP account and shall be
subject to the terms thereof.
     5. Entire Agreement. Subject to the Employment Agreement (the “Agreement’)
to which this Addendum is attached as an addendum thereunder, this Addendum, in
conjunction with the Agreement in its entirety, contains the entire agreement of
the parties with regard to the subject matter hereof, supersedes all prior
agreements and understandings regarding such subject matter, whether written or
oral, and may only be amended by an agreement in writing signed by the parties
thereto.
     6. No Effect on Agreement; Primacy. Except as otherwise specifically set
forth in this Addendum, all terms and conditions contained in the Agreement of
which this Addendum is made part are and shall remain unmodified hereby. In the
event any term or provision of this Addendum is in conflict or inconsistent with
any term or provision of the Agreement, this Addendum shall prevail and take
precedence.
          IN WITNESS WHEREOF, the parties hereto have executed this Addendum as
of the date set forth hereinabove.

                  CONTINENTAL CASUALTY COMPANY       LARRY A. HAEFNER    
 
               
By:
  /s/ Thomas Pontarelli
 
Thomas Pontarelli       /s/ Larry A. Haefner
 
   
 
               
Title:
  Executive Vice President & Chief Administration Officer       April 7, 2008  
 
 
          Signing Date    

21